Per Curiam.

It was essential that plaintiff prove that there was negligence in the conversion from manufactured to natural gas. The proof in that respect was deficient as the assumptions on which the expert relied were not shown to be facts. The rule of res ipsa loquitur does not apply because the stove was not under the control of defendant and the accident was one that in the normal course could have happened without negligence on defendant’s part.
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Steueb, J. P., Hoestadteb and Aurelio, JJ.
Judgment reversed, etc.